SEDGWICK, J.
The learned court below found that this court had no jurisdiction of the action. He found that the plaintiff was a nonresident of this state at the time of the beginning of the action, that the defendant was a foreign corporation, and that the cause of action did not accrue in this state. The action was bearun January 23,1S93. The plaintiff testified that he looked around in Brooklyn, in this state, from January 20 to January 80, 1893, for a house, and in January, 1893, concluded to make Rutherford, in the state of New Jersey, his home. He was living in Rutherford when he was looking for a house in Brooklyn. In November, 1892, he lived in Brooklyn, and then went to Rutherford. At that time he did not expect to settle but for a few months. The court below had the duty of considering the testimony of the plaintiff as that of an interested witness. The judge looked at the inferences that were to be drawn from the particular things testified to and the omission to testify to other particulars; and also if there were anything withheld, and what it was, with the motive and the manner of testifying. The finding that he was not a resident of this state must be sustained. The testimony also supported the findings as to the other two prerequisites of jurisdiction. Judgment affirmed, with costs. =